SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2007 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on July 27, 2007: 48,592,034. NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2006; June 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three and six months ended June 30, 2006 (as adjusted); Three and six months ended June 30, 2007 5 Consolidated Statement of Stockholders' Equity and Comprehensive Income - Six months ended June 30, 2007 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Six months ended June 30, 2006 (as adjusted); Six months ended June 30, 2007 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 34 Item 4. Controls and Procedures 34 Part II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 6. Exhibits 38 Items 2, 3 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2006 June 30, 2007 (unaudited) Current assets: Cash and cash equivalents $ 52,742 $ 40,582 Restricted cash and cash equivalents 7,356 5,430 Marketable securities 9,989 6,351 Accounts and other receivables, net 22,376 23,105 Inventories, net 21,733 25,526 Prepaid expenses and other 1,326 811 Deferred income taxes 5,543 5,269 Total current assets 121,065 107,074 Other assets: Marketable equity securities 122,344 148,506 Investment in Kronos Worldwide, Inc. 160,527 161,702 Pension asset 12,807 14,311 Goodwill 32,969 32,812 Intangibles and other, net 8,977 8,008 Total other assets 337,624 365,339 Property and equipment: Land 9,475 9,569 Buildings 30,751 31,537 Equipment 119,233 123,677 Construction in progress 2,559 8,302 162,018 173,085 Less accumulated depreciation and amortization 91,363 99,705 Net property and equipment 70,655 73,380 Total assets $ 529,344 $ 545,793 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2006 June 30, 2007 (unaudited) Current liabilities: Accounts payable $ 8,944 $ 9,314 Accrued liabilities 27,078 35,231 Accrued environmental costs 9,778 9,716 Income taxes 795 1,165 Total current liabilities 46,595 55,426 Noncurrent liabilities: Accrued environmental costs 40,935 38,309 Accrued postretirement benefit (OPEB) costs 11,672 11,166 Accrued pension costs 2,780 2,553 Deferred income taxes 130,952 103,125 Other 2,482 26,037 Total noncurrent liabilities 188,821 181,190 Minority interest 45,416 46,601 Stockholders' equity: Commonstock 6,073 6,073 Additional paid-in capital 363,472 357,499 Retained earnings (deficit) 1,826 (108 ) Accumulated other comprehensive loss (122,859 ) (100,888 ) Total stockholders' equity 248,512 262,576 Total liabilities, minority interest and stockholders’ equity $ 529,344 $ 545,793 Commitments and contingencies (Notes 8 and 10) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (as adjusted) (as adjusted) (unaudited) Net sales $ 50,143 $ 45,229 $ 97,172 $ 88,780 Cost of sales 37,794 33,368 73,195 64,797 Gross margin 12,349 11,861 23,977 23,983 Selling, general and administrative expense 6,441 6,571 13,159 13,237 Other operating income (expense): Insurance recoveries 580 109 2,816 2,586 Other expense (79 ) (732 ) (180 ) (792 ) Corporate expense (6,420 ) (8,515 ) (10,516 ) (13,444 ) Income (loss) from operations (11 ) (3,848 ) 2,938 (904 ) Equity in earnings (losses) of Kronos Worldwide, Inc. 4,586 (10 ) 10,201 4,599 Other income (expense): Interest and dividends 1,291 1,370 2,705 2,469 Securities transactions, net 7 (47 ) 64 56 Interest expense (51 ) (48 ) (112 ) (102 ) Income (loss) from continuing operations before income taxes and minority interest 5,822 (2,583 ) 15,796 6,118 Provision for income taxes (benefit) 1,838 (1,838 ) 4,417 207 Minority interest in after-tax earnings 1,122 785 1,873 1,675 Income (loss) from continuing operations 2,862 (1,530 ) 9,506 4,236 Discontinued operations, net of tax (177 ) - (177 ) - Net income (loss) $ 2,685 $ (1,530 ) $ 9,329 $ 4,236 Basic and diluted net income (loss) per share $ .06 $ (.03 ) $ .19 $ .09 Weighted-average shares used in the calculation of net income per share: Basic 48,565 48,589 48,564 48,587 Dilutive impact of stock options 18 9 21 9 Diluted 48,583 48,598 48,585 48,596 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Six months ended June 30, 2007 (In thousands) Accumulated Additional Retained other Total Common paid-in earnings comprehensive stockholders’ Comprehensive stock capital (deficit) loss equity income (unaudited) Balance at December 31, 2006 $ 6,073 $ 363,472 $ 1,826 $ (122,859 ) $ 248,512 Net income - - 4,236 - 4,236 $ 4,236 Issuance of common stock - 63 - - 63 - Other comprehensive income, net - - - 21,971 21,971 21,971 Dividends - (6,074 ) (6,073 ) - (12,147 ) - Change in accounting – FIN No. 48 - - (97 ) - (97 ) - Other - 38 - - 38 - Balance at June 30, 2007 $ 6,073 $ 357,499 $ (108 ) $ (100,888 ) $ 262,576 Comprehensive income $ 26,207 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six months ended June 30, 2006 2007 (as adjusted) (unaudited) Cash flows from operating activities: Net income $ 9,329 $ 4,236 Depreciation and amortization 5,752 5,695 Deferred income taxes 3,934 (1,770 ) Minority interest: Continuing operations 1,873 1,675 Discontinued operations (148 ) - Equity in earnings of Kronos Worldwide, Inc. (10,201 ) (4,599 ) Dividends from Kronos Worldwide, Inc. 8,758 8,758 Benefit plan expense greater (less) than cash funding: Defined benefit pension expense (1,041 ) (1,220 ) Other postretirement benefit expense (881 ) 315 Other, net 437 219 Change in assets and liabilities: Accounts and other receivables, net (1,208 ) (632 ) Inventories, net 1,050 (3,565 ) Prepaid expenses and other 336 524 Accrued environmental costs (2,286 ) (2,688 ) Accounts payable and accrued liabilities (4,861 ) 718 Income taxes (1,622 ) (587 ) Accounts with affiliates (1,231 ) (6,667 ) Other, net (1,790 ) (1,613 ) Net cash provided by (used in) operating activities 6,200 (1,201 ) Cash flows from investing activities: Capital expenditures (5,393 ) (5,603 ) Acquisition, net of cash acquired (9,832 ) - Collection of note receivable 1,306 1,306 Change in restricted cash equivalents and marketable debt securities, net (1,397 ) 1,928 Proceeds from disposal of: Marketable securities 4,640 9,608 Property and equipment 37 43 Purchase of: CompX common stock (1,834 ) - Marketable securities (4,786 ) (5,861 ) Net cash provided by (used in) investing activities (17,259 ) 1,421 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Six months ended June 30, 2006 2007 (as adjusted) (unaudited) Cash flows from financing activities: Indebtedness: Principal payments $ (1,490 ) $ - Deferred financing costs paid (105 ) - Cash dividends paid (12,142 ) (12,147 ) Distributions to minority interest (1,144 ) (1,131 ) Other, net 9 203 Net cash used in financing activities (14,872 ) (13,075 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (25,931 ) (12,855 ) Currency translation 249 695 Cash and cash equivalents at beginning of period 76,912 52,742 Cash and cash equivalents at end of period $ 51,230 $ 40,582 Supplemental disclosures – cash paid for: Interest, net of amounts capitalized $ 181 $ 56 Income taxes, net 3,201 9,003 Noncash investing activity - receipt of TIMET shares $ - $ 11,410 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note 1 -Organization and basis of presentation: Organization - We are majority-owned by Valhi, Inc. (NYSE: VHI), which owns approximately 83% of our outstanding common stock at June 30, 2007.Valhi is majority-owned by Contran Corporation.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or persons or companies related to Mr. Simmons.Consequently, Mr. Simmons may be deemed to control Contran, Valhi and us. Basis of presentation -Consolidated in this Quarterly Report are the results of our majority-owned subsidiary, CompX International Inc. Our ownership of CompX is primarily through CompX Group, Inc., our majority-owned subsidiary.CompX Group’s sole asset consists of 82% of the outstanding common stock of CompX.We also own an additional 2% of CompX directly.We also own 36% of Kronos Worldwide, Inc. which we account for by the equity method.CompX (NYSE: CIX) and Kronos (NYSE: KRO) each file periodic reports with the Securities and Exchange Commission (“SEC”). The unaudited Condensed Consolidated Financial Statements contained in this Quarterly Report have been prepared on the same basis as the audited Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2006 that we filed with the SEC on March 13, 2007 (the “2006 Annual Report”), except as discussed in Note 11.In our opinion, we have made all necessary adjustments (which include only normal recurring adjustments) in order to state fairly, in all material respects, our consolidated financial position, results of operations and cash flows as of the dates and for the periods presented.We have condensed the Consolidated Balance Sheet at December 31, 2006 contained in this Quarterly Report as compared to our audited Consolidated Financial Statements at that date, and we have omitted certain information and footnote disclosures (including those related to the Consolidated Balance Sheet at December 31, 2006) normally included in financial statements prepared in accordance with accounting principals generally accepted in the United States of America (“GAAP”).Our results of operations for the interim period ended June 30, 2007 may not be indicative of our operating results for the full year.The Condensed Consolidated Financial Statements contained in this Quarterly Report should be read in conjunction with our 2006 Consolidated Financial Statements contained in our 2006 Annual Report. Unless otherwise indicated, references in this report to “NL,” “we,” “us” or “our” refer to NL Industries, Inc. and its subsidiaries and affiliates, including Kronos, taken as a whole. Note 2 – Accounts and other receivables, net: December 31, 2006 June 30, 2007 (In thousands) Trade receivables $ 20,698 $ 22,431 Other receivables 1,941 1,466 Receivable from affiliate – Kronos 238 3 Refundable income taxes 215 - Allowance for doubtful accounts (716 ) (795 ) Total $ 22,376 $ 23,105 Note 3 – Inventories, net: December 31, 2006 June 30, 2007 (In thousands) Raw materials $ 5,892 $ 7,330 In process products 8,744 10,471 Finished products 7,097 7,725 Total $ 21,733 $ 25,526 Note 4 - Marketable equity securities: December 31, 2006 June 30, 2007 (In thousands) Current assets (available-for-sale): Restricted debt securities $ 5,301 $ 5,299 Other marketable securities 4,688 1,052 Total $ 9,989 $ 6,351 Noncurrent assets (available-for-sale): Valhi common stock $ 122,344 $ 76,760 TIMET common stock - 71,746 Total $ 122,344 $ 148,506 The restricted debt securities at December 31, 2006 and June 30, 2007 collateralize certain of our outstanding letters of credit. At December 31, 2006 and June 30, 2007, we owned approximately 4.7 million shares of Valhi common stock.At June 30, 2007, the quoted market price of Valhi’s common stock was $­­­­16.30 per share, or an aggregate market value of $76.8 million.At December 31, 2006, the quoted market price was $25.98 per share, or an aggregate market value of $122.3 million. In March 2007, Valhi paid a special dividend to its stockholders in the form of the shares of Titanium Metals Corporation (“TIMET”) common stock owned by Valhi.Prior to the special dividend, Valhi owned approximately 35% of TIMET’s outstanding common stock.As a result of the special dividend, each Valhi stockholder, including us, received .4776 of a share of TIMET common stock for each share of Valhi common stock held.We received approximately 2.2 million shares of TIMET common stock in the special dividend.For financial reporting purposes, Valhi’s carrying value of the 2.2 million TIMET shares we received was approximately $11.4 million at the date of distribution.We accounted for our receipt of the 2.2 million shares of TIMET common stock by reducing the cost basis of our shares of Valhi common stock by this $11.4 million carryover basis, since we and Valhi are under the common control of Contran. We have classified our shares of TIMET common stock as an available-for-sale marketable security carried at fair value.At June 30, 2007, the quoted market price of TIMET’s common stock was $­­­­31.90 per share, or an aggregate market value of $71.7 million. Our unrealized other comprehensive income in 2007 relates primarily to the increase in the aggregate market value of our Valhi and TIMET common stocks during the year-to-date period. Note 5 – Investment in Kronos: At December 31, 2006 and June 30, 2007, we owned approximately 17.5 million shares of Kronos common stock.At June 30, 2007, the quoted market price of Kronos’ common stock was $25.25 per share, or an aggregate market value of $442.3 million.At December 31, 2006, the quoted market price was $32.56, or an aggregate market value of $570.3 million. Selected financial information of Kronos is summarized below: December 31, 2006 June 30, 2007 (In millions) Current assets $ 562.9 $ 609.7 Property and equipment, net 462.0 469.4 Investment in TiO2 joint venture 113.6 115.0 Other noncurrent assets 283.0 291.6 Total assets $ 1,421.5 $ 1,485.7 Current liabilities $ 179.5 $ 193.1 Long-term debt 535.3 564.0 Accrued pension and postretirement benefits 195.7 197.3 Other noncurrent liabilities 62.6 79.6 Stockholders’ equity 448.4 451.7 Total liabilities and stockholders’ equity $ 1,421.5 $ 1,485.7 Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (As adjusted) (As adjusted) (In millions) Net sales $ 345.1 $ 342.6 $ 649.4 $ 656.6 Cost of sales 264.2 279.0 492.7 522.6 Income from operations 35.6 23.6 71.0 52.9 Net income 12.8 - 28.5 12.9 Note 6 – Accrued liabilities: December 31, 2006 June 30, 2007 (In thousands) Employee benefits $ 9,506 $ 9,107 Professional fees 3,220 5,355 Payable to affiliates: Income taxes – Valhi 1,179 7,154 Other 369 369 Reserve for uncertain tax positions - 345 Other 12,804 12,901 Total $ 27,078 $ 35,231 Our reserve for uncertain tax positions is discussed in Note 11. Note 7 – Other noncurrent liabilities: December 31, 2006 June 30, 2007 (In thousands) Reserve for uncertain tax positions $ - $ 23,462 Insurance claims and expenses 1,007 973 Other 1,475 1,602 Total $ 2,482 $ 26,037 Our reserve for uncertain tax positions is discussed in Note 11. Note 8 - Provision for income taxes: Six months ended June 30, 2006 2007 (In millions) Expected tax expense at U.S. federal statutory incometax rate of 35% $ 5.5 $ 2.1 Incremental U.S. tax and rate differences on equity in earnings (1.1 ) (2.2 ) Other, net - .3 Total $ 4.4 $ .2 As discussed in Note 4, we received 2.2 million shares of TIMET common stock in March 2007 when Valhi paid a special dividend.For income tax purposes, the tax basis in the shares of TIMET we received is equal to the fair value of such TIMET shares on the date we received them.However, if the fair value of all of the TIMET shares distributed by Valhi exceeds Valhi’s cumulative earnings and profits as of the end of 2007, we are required to reduce the tax basis of the shares of Valhi common stock we own by an amount equal to the lesser of our tax basis in such Valhi shares and our pro-rata share of the amount by which the aggregate fair value of the TIMET shares distributed by Valhi exceeds Valhi’s earnings and profits.Additionally, if our pro-rata share of the amount by which the aggregate fair value of the TIMET shares distributed by Valhi exceeds Valhi’s earnings and profits is greater than the tax basis of our Valhi shares, we are required to recognize a capital gain for the difference.Valhi has estimated it will have no cumulative earnings and profits as of the end of 2007.In addition, the fair value of the TIMET shares we received exceeds the aggregate tax basis of our Valhi shares.Accordingly, the benefit associated with receiving a fair-value tax basis in our TIMET shares has been completely offset by the elimination of the tax basis in our Valhi shares and the capital gain we are required to recognize for the excess.The income tax generated from this capital gain is approximately $13.5 million.For financial reporting purposes, we provide deferred income taxes for the excess of the carrying value over the tax basis of our shares of both Valhi and TIMET common stock, and as a result the $13.5 million current income tax generated is offset by deferred income taxes we previously provided on our shares of Valhi common stock. We and our qualifying subsidiaries, and Valhi, are members of Contran’s consolidated U.S. federal income tax group (the “Contran Tax Group”), and we make payments to Valhi for income taxes in amounts that we would have paid to the U.S. Internal Revenue Service had we not been a member of the Contran Tax Group. Approximately $12.6 million of the $13.5 million tax related to the TIMET distribution is payable to Valhi (the remaining $.9 million relates to one of our subsidiaries that is not a member of the Contran Tax Group).Valhi is not currently required to pay this $12.6 million tax liability to Contran, nor is Contran currently required to pay this tax liability to the applicable tax authority, because the related taxable gain is currently deferred at the Valhi and Contran levels since Valhi and NL are members of the Valhi tax group on a separate company basis and of the Contran Tax Group.This income tax liability would become payable by Valhi to Contran, and by Contran to the applicable tax authority, when the shares of Valhi common stock held by NL are sold or otherwise transferred outside the Contran Tax Group or in the event of certain restructuring transactions involving NL and Valhi.We anticipate that our cash tax payments to Valhi for 2007 will be less than $12.6 million as such amount will be reduced by the income tax benefit related to our current year net corporate expenses. Note 9 – Employee benefit plans: Defined benefit plans- The components of net periodic defined benefit pension cost (income) are presented in the table below. Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (In thousands) Interest cost $ 718 $ 777 $ 1,483 $ 1,533 Expected return on plan assets (1,348 ) (1,451 ) (2,693 ) (2,899 ) Amortization of net transition obligations (17 ) - (33 ) - Recognized actuarial losses 102 74 201 146 Total $ (545 ) $ (600 ) $ (1,042 ) $ (1,220 ) Postretirement benefits - The components of net periodic postretirement benefits cost are presented in the table below. Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (In thousands) Interest cost $ 183 $ 182 $ 367 $ 363 Amortization of prior service credit (28 ) (28 ) (56 ) (56 ) Recognized actuarial losses - 4 - 8 Total $ 155 $ 158 $ 311 $ 315 Contributions–We expect our 2007 contributions for our pension and postretirement benefit plans to be consistent with the amount disclosed in our 2006 Annual Report. Note 10 – Commitments and contingencies: Lead pigment litigation Our former operations included the manufacture of lead pigments for use in paint and lead-based paint.We, other former manufacturers of lead pigments for use in paint and lead-based paint (together, the “former pigment manufacturers”), and the Lead Industries Association (“LIA”), which discontinued business operations in 2002, have been named as defendants in various legal proceedings seeking damages for personal injury, property damage and governmental expenditures allegedly caused by the use of lead-based paints.Certain of these actions have been filed by or on behalf of states, counties, cities or their public housing authorities and school districts, and certain others have been asserted as class actions.These lawsuits seek recovery under a variety of theories, including public and private nuisance, negligent product design, negligent failure to warn, strict liability, breach of warranty, conspiracy/concert of action, aiding and abetting, enterprise liability, market share or risk contribution liability, intentional tort, fraud and misrepresentation, violations of state consumer protection statutes, supplier negligence and similar claims. The plaintiffs in these actions generally seek to impose on the defendants responsibility for lead paint abatement and health concerns associated with the use of lead-based paints, including damages for personal injury, contribution and/or indemnification for medical expenses, medical monitoring expenses and costs for educational programs.A number of cases are inactive or have been dismissed or withdrawn.Most of the remaining cases are in various pre-trial stages.Some are on appeal following dismissal or summary judgment rulings in favor of either the defendants or the plaintiffs.In addition, various other cases are pending (in which we are not a defendant) seeking recovery for injury allegedly caused by lead pigment and lead-based paint.Although we are not a defendant in these cases, the outcome of these cases may have an impact on cases that might be filed against us in the future. We believe that these actions are without merit, and we intend to continue to deny all allegations of wrongdoing and liability and to defend against all actions vigorously.We have never settled any of these cases, nor have any final adverse judgments against us been entered.However, see the discussion below in The State of Rhode Island case. In October 1999, we were served with a complaint in State of Rhode Island v. Lead Industries Association, et al. (Superior Court of Rhode Island, No. 99-5226).In 2002, a trial was held on the sole question of whether lead pigment in paint on Rhode Island buildings is a public nuisance and resulted in a mistrial when the jury was unable to reach a unanimous decision.A second trial commenced in 2005, and in February 2006, the jury found that we and two other defendants:(i) substantially contributed to the creation of a public nuisance as a result of the collective presence of lead pigment in paints and coatings on buildings in Rhode Island; and (ii) should be ordered to abate the public nuisance.In March 2007, after the trial court denied our post-trial motions, we appealed to the Rhode Island Supreme Court; thereafter, the State cross-appealed the issue of exclusion of past and punitive damages, as well as the dismissal of one of the defendants.The appeal is proceeding, and concurrently therewith, the trial court is moving forward with the abatement phase of the matter.The parties have submitted their respective recommendations regarding the appointment of one or more special masters to advise the trial court in its consideration of a remedial order to implement the abatement remedy.In June 2007, the trial court issued an order enumerating the powers, duties and responsibilities of the special master and establishing a schedule for the State’s submission of a detailed proposal for abatement and the defendants’ responsive submissions.The trial court further indicated that it anticipated appointing a special master by September 2007.The extent, nature and cost of any abatement remedy will be determined only following the resolution of the pending appeal and the conclusion of the trial court’s proceedings relating to the abatement remedy. The Rhode Island case is unique in that this is the first time that an adverse verdict in the lead pigment litigation has been entered against us. We believe there are a number of meritorious issues which we have raised in the appeal in this case; therefore we currently believe it is not probable that we will ultimately be found liable in this matter.In addition, we cannot reasonably estimate potential liability, if any, with respect to this and the other lead pigment litigation.However, legal proceedings are subject to inherent uncertainties, and we cannot assure you that any appeal would be successful.Therefore it is reasonably possible we could in the near term conclude that it is probable we have incurred some liability in the Rhode Island matter that would result in recognizing a loss contingency accrual.The potential liability could have a material adverse impact on net income for the interim or annual period during which such liability is recognized, and a material adverse impact on our consolidated financial condition and liquidity. We have not accrued any amounts for any of the pending lead pigment and lead-based paint litigation cases, including the Rhode Island case.Liability that may result, if any, cannot be reasonably estimated.In addition, new cases may continue to be filed against us.We cannot assure you that we will not incur liability in the future in respect of any of the pending or possible litigation in view of the inherent uncertainties involved in court and jury rulings.The resolution of any of these cases could result in recognition of a loss contingency accrual that could have a material adverse impact on our net income for the interim or annual period during which such liability is recognized, and a material adverse impact on our consolidated financial condition and liquidity. Environmental matters and litigation Our operating companies are governed by various environmental laws and regulations.Certain of our businesses are and have been engaged in the handling, manufacture or use of substances or compounds that may be considered toxic or hazardous within the meaning of applicable environmental laws and regulations.As with other companies engaged in similar businesses, certain of our past and current operations and products have the potential to cause environmental or other damage.Our operating companies have implemented and continue to implement various policies and programs in an effort to minimize these risks.Our policy is for our operating companies to maintain compliance with applicable environmental laws and regulations at all plants and to strive to improve environmental performance.From time to time, our operating companies may be subject to environmental regulatory enforcement under U.S. and foreign statutes, resolution of which typically involves the establishment of compliance programs.It is possible that future developments, such as stricter requirements of environmental laws and enforcement policies thereunder, could adversely affect our operating companies’ production, handling, use, storage, transportation, sale or disposal of such substances.We believe that all of our operating companies’ plants are in substantial compliance with applicable environmental laws. Certain properties and facilities used in our former operations, including divested primary and secondary lead smelters and former mining locations, are the subject of civil litigation, administrative proceedings or investigations arising under federal and state environmental laws.Additionally, in connection with past operating practices, we are currently involved as a defendant, potentially responsible party (“PRP”) or both, pursuant to the Comprehensive Environmental Response, Compensation and Liability Act, as amended by the Superfund Amendments and Reauthorization Act (“CERCLA”), and similar state laws in various governmental and private actions associated with waste disposal sites, mining locations, and facilities currently or previously owned, operated or used by us or our subsidiaries, or their predecessors, certain of which are on the United States Environmental Protection Agency’s (“EPA”) Superfund National Priorities List or similar state lists.These proceedings seek cleanup costs, damages for personal injury or property damage and/or damages for injury to natural resources.Certain of these proceedings involve claims for substantial amounts.Although we may be jointly and severally liable for such costs, in most cases we are only one of a number of PRPs who may also be jointly and severally liable.In addition, we are a party to a number of personal injury lawsuits filed in various jurisdictions alleging claims related to environmental conditions alleged to have resulted from our operations. Environmental obligations are difficult to assess and estimate for numerous reasons including: · complexity and differing interpretations of governmental regulations, · number of PRPs and their ability or willingness to fund such allocation of costs, · financial capabilities of the PRPs and the allocation of costs among them, · solvency of other PRPs, · multiplicity of possible solutions, and · number of years of investigatory, remedial and monitoring activity required. In addition, the imposition of more stringent standards or requirements under environmental laws or regulations, new developments or changes regarding site cleanup costs or allocation of such costs among PRPs, solvency of other PRPs, the results of future testing and analysis undertaken with respect to certain sites or a determination that we are potentially responsible for the release of hazardous substances at other sites, could result in expenditures in excess of amounts currently estimated by us to be required for such matters.In addition, with respect to other PRPs and the fact that we may be jointly and severally liable for the total remediation cost at certain sites, we ultimately could be liable for amounts in excess of our accruals due to, among other things, the reallocation of costs among PRPs or the insolvency of one or more PRPs.We cannot assure you that actual costs will not exceed accrued amounts or the upper end of the range for sites for which estimates have been made, and we cannot assure you that costs will not be incurred with respect to sites as to which no estimate presently can be made.Further, we cannot assure you that additional environmental matters will not arise in the future.If we were to incur any such future liability, this could have a material adverse effect on our consolidated financial statements, results of operations and liquidity. We record liabilities related to environmental remediation obligations when estimated future expenditures are probable and reasonably estimable.We adjust such accruals as further information becomes available or circumstances change.We generally do not discount estimated future expenditures to their present value.We recognize recoveries of remediation costs from other parties, if any, as assets when their receipt is deemed probable.We have not recognized any receivables for such recoveries in 2007. We do not know and cannot estimate the exact time frame over which we will make payments with respect to our accrued environmental costs.The timing of payments depends upon a number of factors including, among other things, the timing of the actual remediation process which in turn depends on factors outside our control.At each balance sheet date, we estimate the amount of our accrued environmental costs which we expect to pay over the subsequent 12 months, and we classify such amount as a current liability.We classify the remainder of the accrued environmental costs as a noncurrent liability. Changes in the accrued environmental costs during the first six months of 2007 are as follows: Amount (In thousands) Balance at the beginning of the period $ 50,713 Reductions charged against expense, net (229 ) Payments, net (2,459 ) Balance at the end of the period $ 48,025 Amounts recognized in the balance sheet at the end of the period: Current liability $ 9,716 Noncurrent liability 38,309 Total $ 48,025 On a quarterly basis, we evaluate the potential range of our liability at sites where we have been named as a PRP or defendant, including sites for which our wholly-owned environmental management subsidiary, NL Environmental Management Services, Inc. (“EMS”) has contractually assumed our obligations.At June 30, 2007, we had accrued $48 million for those environmental matters which we believe are reasonably estimable.We believe that it is not possible to estimate the range of costs for certain sites.The upper end of the range of reasonably possible costs to us for sites for which we believe it is possible to estimate costs is approximately $71 million.We have not discounted these estimates of such liabilities to present value. At June 30, 2007, there are approximately 20sites for which we are currently unable to estimate a range of costs.For these sites, generally the investigation is in the early stages, and we are unable to determine whether or not we actually had any association with the site, the nature of our responsibility, if any, for the contamination at the site and the extent of contamination at the site.The timing on when information would become available to us to allow us to estimate a range of loss is unknown and dependent on events outside of our control, such as when the party alleging liability provides information to us.At certain of these sites that had previously been inactive, we have received general and special notices of liability from the EPA alleging that we, along with other PRPs, are liable for past and future costs of remediating environmental contamination allegedly caused by former operations conducted at such sites.These notifications may assert that we, along with other PRPs, are liable for past clean-up costs that could be material to us if we are ultimately found liable. Insurance coverage claims We are involved in various legal proceedings with certain of our former insurance carriers regarding the nature and extent of the carriers’ obligations to us under insurance policies with respect to certain lead pigment and asbestos lawsuits.The issue of whether insurance coverage for defense costs or indemnity or both will be found to exist for our lead pigment and asbestos litigation depends upon a variety of factors, and we cannot assure you that such insurance coverage will be available. We have not considered any potential insurance recoveries for lead pigment or asbestos litigation matters in determining related accruals. We have agreements with two former insurance carriers pursuant to which the carriers reimburse us for a portion of our past and future lead pigment litigation defense costs. We are not able to determine how much we will ultimately recover from these carriers for past defense costs incurred by us, because of certain issues that arise regarding which past defense costs qualify for reimbursement.While we continue to seek additional insurance recoveries, we do not know if we will be successful in obtaining reimbursement for either defense costs or indemnity. We have not considered any additional potential insurance recoveries in determining accruals for lead pigment or asbestos litigation matters. Any additional insurance recoveries would be recognized when the receipt is probable and the amount is determinable. We have settled insurance coverage claims concerning environmental claims with certain of our principal former carriers.We do not expect further material settlements relating to environmental remediation coverage. For a complete discussion of certain litigation involving us and certain of our former insurance carriers, refer to our 2006 Annual Report. Income tax matters Tax authorities are examining certain of our U.S. and non-U.S. tax returns and have or may propose tax deficiencies, including penalties and interest.We cannot guarantee that these tax matters will be resolved in our favor due to the inherent uncertainties involved in settlement initiatives and court and tax proceedings.We believe we have adequate accruals for additional taxes and related interest expense which could ultimately result from tax examinations.We believe the ultimate disposition of tax examinations should not have a material adverse effect on our consolidated financial position, results of operations or liquidity. Other litigation We have been named as a defendant in various lawsuits in several jurisdictions, alleging personal injuries as a result of occupational exposure primarily to products manufactured by our former operations containing asbestos, silica and/or mixed dust. Approximately 470 of these types of cases remain pending, involving a total of approximately 7,000 plaintiffs and their spouses. In addition, the claims of approximately 3,300 former plaintiffs have been administratively dismissed from Ohio State Courts.We do not expect these claims will be re-opened unless the plaintiffs meet the courts’ medical criteria for asbestos-related claims.We have not accrued any amounts for this litigation because of the uncertainty of liability and inability to reasonably estimate the liability, if any. To date, we have not been adjudicated liable in any of these matters.Based on information available to us, including facts concerning historical operations, the rate of new claims, the number of claims from which we have been dismissed, and our prior experience in the defense of these matters, we believe that the range of reasonably possible outcomes of these matters will be consistent with our historical costs (which are not material).Furthermore, we do not expect any reasonably possible outcome would involve amounts material to our consolidated financial position, results of operations or liquidity.We have and will continue to vigorously seek dismissal and/or a finding of no liability from each claim. In addition, from time to time, we have received notices regarding asbestos or silica claims purporting to be brought against former subsidiaries, including notices provided to insurers with which we have entered into settlements extinguishing certain insurance policies. These insurers may seek indemnification from us. For a discussion of other legal proceedings to which we are a party, refer to our 2006 Annual Report. In addition to the litigation described above, we and our affiliates are also involved in various other environmental, contractual, product liability, patent (or intellectual property), employment and other claims and disputes incidental to present and former businesses.In certain cases, we have insurance coverage for these items, although we do not expect additional material insurance coverage for environmental claims. We currently believe that the disposition of all claims and disputes, individually or in the aggregate, should not have a material adverse effect on our consolidated financial position, results of operations or liquidity beyond the accruals already provided. Note 11 – Recent accounting pronouncements: Uncertain Tax Positions - On January 1, 2007, we adopted Financial Accounting Standards Board (“FASB”) FASB Interpretation (“FIN”) No. 48, Accounting for Uncertain Tax Positions.FIN 48 clarifies when and how much of a benefit we can recognize in our Consolidated Financial Statements for certain positions taken in our income tax returns under Statement of Financial Accounting Standards (“SFAS”) 109, Accounting for Income Taxes, and enhances the disclosure requirements for our income tax policies and reserves.Among other things, FIN 48 prohibits us from recognizing the benefits of a tax position unless we believe it is more-likely-than-not our position will prevail with the applicable tax authorities and limits the amount of the benefit to the largest amount for which we believe the likelihood of realization is greater than 50%.FIN 48 also requires companies to accrue penalties and interest on the difference between tax positions taken on their tax returns and the amount of benefit recognized for financial reporting purposes under the new standard; our prior income tax accounting policies had already complied with this aspect of the new standard.We are also required to reclassify any reserves we have for uncertain tax positions from deferred income tax liabilities, where they were classified under prior GAAP, to a separate current or noncurrent liability, depending on the nature of the tax position. We accrue interest and penalties on our uncertain tax positions as a component of our provision for income taxes.The amount of interest and penalties we accrued during the first six months of 2007 was not material, and at June 30, 2007 we had approximately $.7 million accrued for interest and penalties on our uncertain tax positions. Upon adoption of FIN 48 effective January 1, 2007, we reduced our existing reserves for uncertain tax positions, which we had previously classified as part of our deferred income taxes, by $.4 million which was accounted for as an increase in our retained earnings in accordance with the transition provisions of the new standard. We reclassified the remaining $23.9 million to our reserve for uncertain tax positions. At June 30, 2007, we had approximately $23.8 million accrued for uncertain tax positions. At June 30, 2007, the benefit associated with approximately $20.5 million of our reserve for uncertain tax positions would, if recognized, affect our effective income tax rate. We do not currently believe that the unrecognized tax benefits will change significantly within the next twelve months. Kronos also adopted FIN No. 48 as of January 1, 2007.The amount of our pro-rata share of the impact to Kronos from adopting FIN No. 48, net of our applicable deferred income taxes, resulted in a $.5 million decrease in our retained earnings in accordance with the transition provisions of the new standard. We file income tax returns in various U.S. federal, state and local jurisdictions.We also file income tax returns in various foreign jurisdictions, principally in Canada and Taiwan.Our domestic income tax returns prior to 2003 are generally considered closed to examination by applicable tax authorities.Our foreign income tax returns are generally considered closed to examination for years prior to 2002. Planned Major Maintenance Activities - In September 2006, the FASB issued FASB Staff Position (“FSP”) No. AUG AIR-1, Accounting for Planned Major Maintenance Activities.Under FSP No. AUG AIR-1, accruing in advance for major maintenance is no longer permitted.Upon adoption of this standard, companies, such as Kronos, that previously accrued in advance for major maintenance activities are required to retroactively restate their financial statements to reflect a permitted method of recording expense for all periods presented.We adopted this standard effective December 31, 2006.Accordingly, we retroactively adjusted our Consolidated Financial Statements at December 31, 2006 to reflect the direct expense method of accounting for planned major maintenance (a method permitted under this standard).The effect of adopting this standard on our previously reported Consolidated Financial Statements is summarized in our December 31, 2006 Annual Report. Fair Value Option - In the first quarter of 2007 the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.SFAS 159 permits companies to choose, at specified election dates, to measure eligible items at fair value, with unrealized gains and losses included in the determination of net income.The decision to elect the fair value option is generally applied on an instrument-by-instrument basis, is irrevocable unless a new election date occurs, and is applied to the entire instrument and not to only specified risks or cash flows or a portion of the instrument.Items eligible for the fair value option include recognized financial assets and liabilities, other than an investment in a consolidated subsidiary, defined benefit pension plans, OPEB plans, leases and financial instruments classified in equity.An investment accounted for by the equity method is an eligible item.The specified election dates include the date the company first recognizes the eligible item, the date the company enters into an eligible commitment, the date an investment first becomes eligible to be accounted for by the equity method and the date SFAS No. 159 first becomes effective for the company.If we elect to measure eligible items at fair value under the standard, we would be required to present certain additional disclosures for each item we elect. SFAS No. 159 becomes effective for us on January 1, 2008.We have not yet determined which, if any, of our eligible items we will elect to measure at fair value under the new standard.Therefore, we are currently unable to determine the impact, if any, this standard will have on our consolidated financial position or results of operations. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS Business and results of operations overview We are primarily a holding company.We operate in the component products industry through our majority-owned subsidiary, CompX International Inc.We also own a non-controlling interest in Kronos Worldwide, Inc.Both CompX (NYSE: CIX) and Kronos (NYSE: KRO) file periodic reports with the Securities and Exchange Commission (“SEC”). CompX is a leading manufacturer of security products, precision ball bearing slides and ergonomic computer support systems used in the office furniture, transportation, tool storage and a variety of other industries.CompX is also a leading manufacturer of stainless steel exhaust systems, gauges and throttle controls for the performance marine industry. We account for our 36% non-controlling interest in Kronos by the equity method.Kronos is a leading global producer and marketer of value-added titanium dioxide pigments (“TiO2”).TiO2 is used for a variety of manufacturing applications including plastics, paints, paper and other industrial products. Forward-looking information This report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Statements in this Quarterly Report on Form 10-Q that are not historical facts are forward-looking in nature.Statements found in this report including, but not limited to, the statements found in Item 2 - "Management’s Discussion and Analysis of Financial Condition and Results of Operations," are forward-looking statements that represent our beliefs and assumptions based on currently available information.In some cases you can identify these forward-looking statements by the use of words such as "believes," "intends," "may," "should," "could," "anticipates," "expected" or comparable terminology, or by discussions of strategies or trends.Although we believe the expectations reflected in forward-looking statements are reasonable, we do not know if these expectations will be correct.Forward-looking statements by their nature involve substantial risks and uncertainties that could significantly impact expected results. Actual future results could differ materially from those predicted. While it is not possible to identify all factors, we continue to face many risks and uncertainties.Among the factors that could cause our actual future results to differ materially from those described herein are the risks and uncertainties discussed in this Quarterly Report and those described from time to time in our other filings with the SEC including, but not limited to, the following: · Future supply and demand for our products, · The extent of the dependence of certain of our businesses on certain market sectors, · The cyclicality of our businesses (such as Kronos’ TiO2operations), · The impact of certain long-term contracts on certain of our businesses, · Customer inventory levels (such as the extent to which Kronos’ customers may, from time to time, accelerate purchases of TiO2in advance of anticipated price increases or defer purchases of TiO2in advance of anticipated price decreases), · Changes in raw material and other operating costs (such as energy costs), · The possibility of labor disruptions, · General global economic and political conditions (such as changes in the level of gross domestic product in various regions of the world and the impact of such changes on demand for TiO2), · Demand for office furniture, · Competitive products and substitute products, including increased competition from low-cost manufacturing sources (such as China), · Customer and competitor strategies, · Potential consolidation of our competitors, · The impact of pricing and production decisions, · Competitive technology positions, · Service industry employment levels, · Possible disruption of our business or increases in the cost of doing business resulting from terrorist activities or global conflicts, · The introduction of trade barriers, · Fluctuations in currency exchange rates (such as changes in the exchange rate between the U.S. dollar and each of the euro, the Norwegian kroner and the Canadian dollar), · Operating interruptions (including, but not limited to, labor disputes, leaks, natural disasters, fires, explosions, unscheduled or unplanned downtime and transportation interruptions), · The timing and amounts of insurance recoveries, · The ability to renew or refinance credit facilities, · The extent to which our subsidiaries were to become unable to pay us dividends, · Uncertainties associated with new product development, · The ultimate outcome of income tax audits, tax settlement initiatives or other tax matters, · The ultimate ability to utilize income tax attributes or change in income tax rates related to such attributes, the benefit of which has been recognized under the more likely than not recognition criteria (such as Kronos’ ability to utilize its German net operating loss carryforwards), · Environmental matters (such as those requiring compliance with emission and discharge standards for existing and new facilities, or new developments regarding environmental remediation at sites related to our former operations), · Government laws and regulations and possible changes therein (such as changes in government regulations which might impose various obligations on present and former manufacturers, including us, of lead pigment and lead-based paint, with respect to asserted health concerns associated with the use of such products), · The ultimate resolution of pending litigation (such as our lead pigmentand environmental litigation and litigation), and · Possible future litigation. Should one or more of these risks materialize or if the consequences of such a development worsen, or should the underlying assumptions prove incorrect, actual results could differ materially from those currently forecasted or expected.We disclaim any intention or obligation to update or revise any forward-looking statement whether as a result of changes in information, future events or otherwise. Results of Operations ­­­­­ Net Income Overview Quarter Ended June 30, 2007 Compared to Quarter Ended June 30, 2006 Our net loss was $1.5 million, or $.03 per diluted share, in the second quarter of 2007 compared to net income of $2.7million, or $.06 per diluted share, in the second quarter of 2006.Our diluted earnings per share decreased from 2006 to 2007 due primarily to the combined effects of: · lower equity in earnings from Kronos in 2007, · higher legal defense costs in 2007, and · lower component products income from operations in 2007. Our net income in 2007 includes a charge included in our equity in earnings of Kronos of $.04 per diluted share, net of tax benefit, related to an adjustment of certain income tax attributes of Kronos in Germany as discussed below. Our net income in 2006 includes: · a charge included in our equity in earnings of Kronos of $.11 per diluted share, net of tax benefit, related to Kronos’ redemption of its 8.875% Senior Secured Notes, · income included in our equity in earnings of Kronos of $.06 per diluted share, net of income tax, related to Kronos’ aggregate income tax benefit associated with the withdrawal of certain income tax assessments previously made by the Belgian and Norwegian tax authorities, favorable developments with certain income tax issues related to Belgium and the enactment of a reduction in the Canadian federal income tax rate, and · income of $.01 per diluted share related to certain insurance recoveries we received. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Our net income was $4.2 million, or $.09 per diluted share, in the first six months of 2007 compared to income of $9.3 million, or $.19 per diluted share, in the first six months of 2006. The decrease in our diluted earnings per share from 2006 to 2007 is due primarily to the combined effects of: · lower equity in net income of Kronos in 2007, · higher legal defense costs in 2007, and · lower component products income from operations in 2007. Our net loss in 2007 includes: · a charge included in our equity in earnings of Kronos of $.04 per diluted share, net of tax benefit, related to an adjustment of certain income tax attributes of Kronos in Germany, and · income of $.03 per diluted share related to certain insurance recoveries. Our net income in 2006 includes: · a charge included in our equity in earnings of Kronos of $.11 per diluted share, net of income tax benefit, related to Kronos’ redemption of its 8.875% Senior Secured Notes, · income included in our equity in earnings of Kronos of $.06 per diluted share related to Kronos’ aggregate income tax benefit associated with the withdrawal of certain income tax assessments previously made by the Belgian and Norwegian tax authorities, favorable developments with certain income tax issues related to Belgium and Germany and the enactment of a reduction in the Canadian federal income tax rate, and · income of $.04 per diluted share related to certain insurance recoveries. Outlook Overview We currently expect to report a net loss for the full year 2007, primarily due to reporting equity in losses of Kronos resulting from a third quarter charge of $89 million that Kronos is expected to recognize concurrently with the enactment of certain changes in the German income tax laws, as further discussed below. We expect to report approximately $20.5 million of equity in losses of Kronos, net of tax benefit, related to this charge in the third quarter of 2007. Income from Operations The following table shows the components of our income from operations. Three months ended Six months ended June 30, % June 30, % 2006 2007 Change 2006 2007 Change (In millions) (In millions) CompX $ 5.8 $ 4.4 (24)% $ 10.6 $ 9.9 (7)% Insurance recoveries .6 .1 (81)% 2.8 2.6 (8)% Corporate expense and other, net (6.4 ) (8.3 ) 30 % (10.5 ) (13.4 ) 28 % Income (loss) from operations $ - $ (3.8 ) (348)% $ 2.9 $ (.9 ) (131)% Amounts attributable to CompX relate to its components products business, while the other amounts generally relate to NL.Each of these items is more fully discussed below. CompX International Inc. Three months ended Six months ended June 30, % June 30, % 2006 2007 Change 2006 2007 Change (In millions) (In millions) Net sales $ 50.1 $ 45.2 (10)% $ 97.2 $ 88.8 (9)% Cost of sales 37.8 33.3 (12)% 73.2 64.8 (11)% Gross margin $ 12.3 $ 11.9 $ 24.0 $ 24.0 Income from operations $ 5.8 $ 4.4 (24)% $ 10.6 $ 9.9 (7)% Percentage of net sales: Cost of sales 75 % 74 % 75 % 73 % Income from operations 12 % 10 % 11 % 11 % Net sales – Our component products sales decreased 10% in the second quarter of 2007 as compared to the second quarter of 2006, and decreased 9% in the first six months of 2007 compared to the first six months of 2006.The decrease is primarily due to lower sales of certain products to the office furniture market where Asian competitors have established selling prices at a level below which we consider would return a minimal margin and lower order rates from many of our customers due to unfavorable economic conditions. Cost of sales and gross margin – Our component products cost of sales as a percentage of sales decreased from 75% in the second quarter of 2006 to 74% in the second quarter of 2007.Similarly, cost of sales as a percentage of sales decreased from 75% in the first six months of 2006 to 73% in the first six months of 2007.As a result, gross margin percentage increased from 25% in the second quarter of 2006 to 26% in the second quarter of 2007, and increased from 25% to 27% in the year-to-date period.The improvements in our gross margin percentages are primarily due to an improved product mix and full realization in 2007 of certain cost reductions implemented during 2006, offset in part by relative changes in foreign currency exchange rates.While CompX has experienced higher raw material costs, the unfavorable impact on gross margin was mitigated through the implementation of sales price increases across most products that were affected. Income from operations – Our component products income from operations decreased to $4.4 million in the second quarter of 2007 from $5.8 million in the second quarter of 2006.Income from operations in the first six months of 2007 decreased to $9.9 million compared to $10.6 million for the first six months of 2006.Income from operations decreased in 2007 as compared to the same periods in 2006 as the unfavorable effect of lower sales volume for certain furniture components products resulting from competition from lower priced Asian manufacturers, the effect of lower order rates from many of our customers due to unfavorable economic conditions and the effect of relative changes in foreign currency exchange rates more than offset the favorable effect of a change in product mix and our ongoing focus on reducing costs.As mentioned above, while CompX has experienced higher raw material costs, the unfavorable impact on gross margin was mitigated through the implementation of sales price increases across most products that were affected.Although sales declined for the first half of 2007 compared to the same period in 2006, income from operations as a percentage of net sales in 2007 was comparable to 2006 due to a more favorable product mix and to the favorable impact of a continuous focus on reducing costs across all product lines. Currency - CompX has substantial operations and assets located outside the United States (in Canada and Taiwan).The majority of sales generated from CompX’s non-U.S. operations are denominated in the U.S. dollar with the remainder denominated in foreign currencies, principally the Canadian dollar and the New Taiwan dollar.Most raw materials, labor and other production costs for these non-U.S. operations are denominated primarily in local currencies.Consequently, the translated U.S. dollar values of CompX's non-U.S. sales and operating results are subject to currency exchange rate fluctuations which may favorably or unfavorably impact reported earnings and may affect comparability of period-to-period operating results. Overall, fluctuations in foreign currency exchange rates had the following effects on sales and income from operations in 2007 as compared to 2006. Three months ended June 30, 2007 vs. 2006 Six months ended June 30, 2007 vs. 2006 (Increase (decrease), in thousands) Impact on: Sales $ 77 $ 16 Income from operations (652 ) (502 ) Outlook – Demand is slowing across most of our component product lines as customers react to the condition of the overall economy.Asian-sourced competitive pricing pressures are expected to continue to be a challenge for us as Asian manufacturers, particularly those located in China, gain share in certain markets.We believe the impact of this environment will be mitigated through our ongoing initiatives to expand both new products and new market opportunities.Our strategy in responding to the competitive pricing pressure has included reducing production cost through product reengineering, improvement in manufacturing processes through lean manufacturing techniques and moving production to lower-cost facilities, including our own Asian-based manufacturing facilities.In addition, we continue to develop sources for lower cost components for certain product lines to strengthen our ability to meet competitive pricing when practical.We also emphasize and focus on opportunities where we can provide value-added customer support services that Asian-based manufacturers are generally unable to provide.As a result of pursuing this strategy, we will forgo certain product sales in favor of developing new products and new market opportunities where we believe the combination of our cost control initiatives and value-added approach will produce better results for our shareholders.We also expect raw material cost volatility to continue during the remainder of 2007, which we may not be able to fully recover through price increases or surcharges due to the competitive nature of the markets we serve. General corporate and other items Insurance recoveries– Insurance recoveries relate to amounts we received from certain of our former insurance carriers, and relate principally to recovery of prior lead pigment litigation defense costs incurred by us.We have agreements with two former insurance carriers pursuant to which the carriers reimburse us for a portion of our past and future lead pigment litigation defense costs, and the insurance recoveries we recognized in both years include amounts we received from these carriers.We are not able to determine how much we will ultimately recover from these carriers for the past defense costs we incurred because of certain issues that arise regarding which past defense costs qualify for reimbursement.Insurance recoveries in 2006 also include amounts we received for prior legal defense and indemnity coverage for certain of our environmental expenditures. We do not expect to receive any further material insurance settlements relating to environmental remediation matters. While we continue to seek additional insurance recoveries for lead pigment and asbestos litigation matters, we do not know if we will be successful in obtaining additional reimbursement for either defense costs or indemnity.We have not considered any additional potential insurance recoveries in determining accruals for lead pigment litigation matters.Any additional insurance recoveries would be recognized when the receipt is probable and the amount is determinable. Corporate expense –Corporate expenses were $8.5 million in the second quarter of 2007, $2.1 million or 33% higher than in the second quarter of 2006 primarily due to higher litigation and related expenses partially offset by lower environmental remediation expenses.Corporate expenses were $13.4 million, 28% higher, in the first six months of 2007 compared to the first six months of 2006 due mainly to higher litigation and related expenses, partially offset by lower environmental remediation expenses. We expect corporate expenses in 2007 to be higher than in 2006, in part due to higher expected litigation and related expenses. Obligations for environmental remediationcosts are difficult to assess and estimate, and it is possible that actual costs for environmental remediation will exceed accrued amounts or that costs will be incurred in the future for sites for which we cannot currently estimate our liability.If these events were to occur in the remainder of 2007, our corporate expenses would be higher than we currently estimate. See Note ­­­­­10 to the Condensed Consolidated Financial Statements. Equity in earnings of Kronos Worldwide, Inc. Three months ended Six months ended June 30, % June 30, % 2006 2007 Change 2006 2007 Change (As adjusted) (As adjusted) (In millions) (In millions) Kronos historical: Net sales $ 345.1 $ 342.6 (1)% $ 649.4 $ 656.6 1 % Cost of sales 264.2 279.0 6 % 492.7 522.6 6 % Gross margin $ 80.9 $ 63.6 $ 156.7 $ 134.0 Income from operations $ 35.6 $ 23.6 (34)% $ 71.0 $ 52.9 (25)% Other general corporate, net 1.4 .4 1.9 1.0 Loss on prepayment of debt (22.3 ) - (22.3 ) - Interest expense (13.1 ) (9.8 ) (23.8 ) (19.3 ) 1.6 14.2 26.8 34.6 Income tax expense (benefit) (11.2 ) 14.2 (1.7 ) 21.7 Net income $ 12.8 $ - $ 28.5 $ 12.9 Percentage of net sales: Cost of sales 77% 81% 76 % 80 % Income from operations 10% 7% 11 % 8 % Equity in earnings of Kronos Worldwide, Inc. $ 4.6 $ - $ 10.2 $ 4.6 TiO2 operating statistics: Sales volumes* 139 137 (2)% 264 262 (1)% Production volumes* 130 128 (2)% 257 261 2 % Change in Ti02 net sales: Ti02 product pricing (4)% (3)% Ti02 sales volume (2)% (1)% Ti02 product mix 1 % - % Changes in currency exchange rates 4 % 5 % Total (1)% 1 % * Thousands of metric tons The key performance indicators for Kronos are TiO2 average selling prices and TiO2 sales and production volumes. Net sales– Kronos’ net sales decreased 1% or $2.5 million compared to the second quarter of 2006 primarily due to a 4% decrease in average TiO2 selling prices and a 2% decrease in sales volumes, offset somewhat by the favorable effect of changes in currency exchange rates.Kronos estimates that the favorable effect of changes in currency exchange rates increased net sales by approximately $15 million, or 4%, compared to the same period in 2006.Kronos expects that selling prices in the second half of 2007 to be lower than the selling prices in the first half of 2007. Kronos’ net sales increased 1% or $7.2 million compared to the six months ended June 30, 2006 as the favorable effect of changes in currency exchange rates more than offset the unfavorable impact of a 3% decrease in average prices and a 1% decrease in sales volume.Kronos estimates that the favorable effect of changes in currency exchange rates increased net sales by approximately $31 million, or 5%, compared to the same period in 2006. Kronos’ sales volumes were 2% lower in the second quarter of 2007 compared to 2006 and 1% lower in the six months ended June 30, 2007 compared to 2006 due to lower sales volumes in North America, partially offset by higher sales volumes in Europe and export markets.Sales volumes in North America have been impacted by a decrease in demand for TiO2.Kronos expects that overall demand will continue to remain high for the remainder of the year in Europe and export markets, and will be somewhat weaker in North America. Cost of sales– Kronos’ cost of sales increased $14.8 million or 6% in the second quarter of 2007 as compared to the same period in 2006 due to lower production volumes, a slight increase in raw material costs and currency fluctuations (primarily the euro).Cost of sales as a percentage of net sales increased to 81% in the second quarter of 2007 compared to 77% in the second quarter of 2006 due to the unfavorable effects of lower average TiO2 selling prices and production volumes.TiO2 production volumes decreased 2% in the second quarter of 2007 compared to the same period in 2006. Kronos’ cost of sales increased $29.9 million or 6% in the six months ended June 30, 2007 as compared to the same period in 2006 due to the net effect of a 2% increase in utility costs (primarily energy costs), a 1% increase in raw material costs, higher production volumes and currency fluctuations (primarily the euro).The cost of sales percentage of net sales increased to 80% in the six months ended June 30, 2007, compared to 76% in the same period of 2006 as the unfavorable effect of higher raw material and other operating costs (including energy costs) and lower average selling prices more than offset the favorable effect of higher production volumes.TiO2 production volumes increased 2% in the first six months of 2007 compared to the same period in 2006, and Kronos’ operating rates were near full capacity in both periods.Kronos’ production volumes were a record for the first six months of 2007. Income from operations– Kronos’ income from operations for the second quarter of 2007 declined by 34% to $23.6 million compared to the same period in 2006 and declined by 25% to $52.9 million for the six months ended June 30, 2007 compared to the same period in 2006.Income from operations as a percentage of net sales declined to 7% in the second quarter of 2007 from 10% in the same period for 2006 and declined to 8% in the first six months ended June 30, 2007 from 11% in the same period for 2006.This decrease is driven by the decline in gross margin, which fell to 19% for the second quarter of 2007 compared to 23% for the second quarter of 2006 and fell to 20% in the first half of 2007 compared to 24% in the same period in 2006.Kronos’ gross margin has decreased as pricing has not improved to offset the negative impact of higher raw materials and energy costs and lower sales volumes. Changes in currency rates have positively affected Kronos’ gross margin and income from operations. Currency– Kronos hassubstantial operations and assets located outside the United States (primarily in Germany, Belgium, Norway and Canada).The majority of Kronos’ foreign operations’ sales are denominated in foreign currencies, principally the euro, other major European currencies and the Canadian dollar.A portion of sales generated from Kronos’ foreign operations are denominated in the U.S. dollar.Certain raw materials used worldwide, primarily titanium-containing feedstocks, are purchased in U.S. dollars, while labor and other production costs are purchased primarily in local currencies.Consequently, the translated U.S. dollar value of Kronos’ foreign sales and operating results are subject to currency exchange rate fluctuations which may favorably or adversely impact reported earnings and may affect the comparability of period-to-period operating results.Overall, fluctuations in foreign currency exchange rates had the following effects on Kronos’ sales and income from operations in 2007 as compared to 2006. Three months ended June 30, 2007 vs. 2006 Six months ended June 30, 2007 vs. 2006 (Increase, in millions) Impact on: Sales $ 15 $ 31 Income from operations 4 7 Interest expense– Kronos’ interest expense decreased $3.3 million to $9.8 million in the second quarter of 2007, and decreased $4.5 million to $19.3 million in the six months ended June 30, 2007 from the same periods in 2006 due to the redemption of its 8.875% Senior Secured Notes and the issuance of its 6.5% Senior Secured Notes in the second quarter of 2006.Excluding the effect of currency exchange rates, Kronos expects that interest expense in the second half of 2007 will be consistent with the first half of the year. In May 2006, Kronos International, Inc. (“KII”), a wholly-owned subsidiary of Kronos, redeemed its 8.875% Senior Secured Notes at 104.437% of their aggregate principal amount of euro 375 million (an aggregate of $470.5 million).Funds for the redemption were provided by KII’s April 2006 issuance of an aggregate euro 400 million principal amount of new 6.5% Senior Secured Notes due April 2013.Kronos recognized a $22.3 million pre-tax charge in the second quarter of 2006 related to the early extinguishment of the 8.875% Senior Secured Notes, consisting of the call premium on the Notes and the net write-off of deferred financing costs and unamortized premium related to the Notes. Kronos has a significant amount of indebtedness denominated in the euro, primarily the 6.5% Senior Secured Notes.The interest expense Kronos recognizes will vary with fluctuations in the euro exchange rate. Provision for income taxes – Kronos’ provision for income taxes was $14.2 million in the second quarter of 2007 compared to a benefit of $11.2 million in the same period last year and $21.7 million in the first six months of 2007 compared to an income tax benefit of $1.7million in the same period last year.Following a European Union Court of Justice decision and subsequent proceedings which concluded in the second quarter of 2007 that Kronos believes may favorably impact it, Kronos initiated a new tax planning strategy.If Kronos is successful, it would generate a substantial cash tax benefit in the form of refunds of income taxes Kronos has previously paid in Europe which Kronos does not currently expect would affect its future earnings when received.It may be a number of years before Kronos knows if its implementation of this tax planning strategy will be successful, and accordingly Kronos has not currently recognized any refundable income taxes that it might ultimately receive.Partially as a result of and consistent with Kronos’ initiation of this tax planning strategy, in the second quarter of 2007 Kronos amended prior-year income tax returns in Germany.As a consequence of amending its tax returns, Kronos’ German corporate and trade tax net operating loss carryforwards were reduced by an aggregate of euro 13.4 million and euro 22.6 million, respectively, and accordingly, Kronos recognized an $8.7 million provision for deferred income taxes in the second quarter of 2007 related to the adjustment of its German tax attributes.
